Citation Nr: 1426697	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to February 20, 2009, for the grant of service connection for lumbar spine degenerative disc disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spine degenerative disc disease and assigned an effective date of February 20, 2009.

In August 2013, the Veteran withdrew his request for a hearing at the RO.

This appeal was adjudicated using the Veterans Benefits Management System (VBMS).  All of the Veteran's electronic records were reviewed by the Board prior to rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 1966, the Veteran raised a claim of entitlement to service connection for an injured back.
 
2.  In a January 1967 letter, the RO informed the Veteran that his service records were negative as to his alleged back injury.  He was told that a request to his doctor for records was returned as "no such number."  He was asked to provide specific information regarding his claim and informed that it might be necessary to deny his claim if this described evidence was not received within sixty days of the letter.  The Veteran did not respond to the January 1967 notice letter within one year of the request.
 
3.  The Veteran filed a claim of entitlement to service connection for a back disorder on February 20, 2009.
CONCLUSION OF LAW

The criteria for an effective date earlier than February 20, 2009, for the grant of service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Board begins by noting that this appeal arises from the initial award of service connection for lumbar spine degenerative disc disease.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases in which the claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Here, because the claim for service connection was granted, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

Additionally, the issue in this case concerns whether Veteran's claim that was filed in December 1966 was abandoned, which concerns only evidence that is already contained in the claims file.  The Veteran does not contend that any additional evidence exists to support his claim.  Rather, he argues that his claim remains open because he filed it in December 1966.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating his claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran seeks an effective date earlier than February 20, 2009, for the grant of service connection for lumbar spine degenerative disc disease.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement, is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158 (2013).

In December 1966, the Veteran raised a claim of entitlement to service connection for a back injury.  In a January 1967 letter, he was informed that his service treatment records contained no evidence of his reported in-service back injury and that the letter sent to his private doctor to request evidence had been returned.  The Veteran was advised that he needed to submit evidence of his in-service injury and was notified that written statements of other people could be helpful.  He was informed that it might be necessary to deny his claim if the evidence described in the letter was not received within sixty days.  The letter indicates that three copies of VA Form 21-4138 were enclosed.  The letter was sent to his address of record and was not returned as undeliverable. 

The Veteran did not submit a VA Form 21-4138 or any other written statements or evidence within one year after the January 1967 notice letter was sent.

The Veteran asserts that he was not notified in 1967 that his doctor's evidence was not obtained.  Regarding the Veteran's assertions, the Board finds that he has not laid a factual foundation for his nonreceipt of the letter.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no evidence that the RO did not properly fulfill its duty in handling any mail that was issued to the Veteran.  His allegation that he was not notified in 1967 of the absence of his doctor's records is insufficient to rebut the presumption of regularity.

On February 20, 2009, the Veteran submitted a claim of entitlement to service connection for a back disability.  In November 2011, the RO implemented the Board's September 2011 grant of service connection and assigned an effective date of February 20, 2009.  The Veteran disagreed with the effective date and perfected an appeal as to that issue.  He seeks an effective date consistent with his 1966 claim for service connection. 

The Veteran has stated that he was not aware that his doctor could not be contacted in 1967.  The Board will liberally interpret this statement as the Veteran alleging that he never received the January 1967 letter from the RO that requested evidence from him.  However, as stated above, there is a presumption of regularity which has not been rebutted regarding the sending of this letter.  Therefore, the Board finds that the Veteran did receive the January 1967 letter requesting that he submit additional evidence and information.

While the Veteran was instructed to submit this evidence within 60 days, he did not do so and also did not submit evidence within one year of that letter.  As such, his claim raised in December 1966 is considered abandoned.  38 C.F.R. § 3.158.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  See 38 U.S.C. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").  Here, the Veteran was specifically notified that he needed to submit additional information in January 1967 regarding his claim for service connection, and he did not thereafter contact the RO until February 2009.

Given the above, the Board finds that an effective date for the grant of service connection for lumbar spine degenerative disc disease cannot be earlier than the February 20, 2009, date of claim, as the Veteran did not respond to the January 1969 request for evidence and information within one year of notification.  See 38 C.F.R. § 3.400 (2013). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to February 20, 2009, for the grant of service connection for lumbar spine degenerative disc disease is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


